 



Exhibit 10.1
[HARMAN LETTERHEAD]
May 2, 2008
Mr. Kevin Brown
350 Tierra Mar Lane
Sarasota, FL 34242
Dear Kevin:
     This letter agreement (“Agreement”) will serve as acknowledgement of your
resignation as Chief Financial Officer of Harman International Industries, Inc.
and its subsidiaries (collectively, the “Company”) and our agreement concerning
your status at the Company and your separation from employment.
1. Resignation from Officer Position; Employment Continuation and Termination
     You have resigned your position as Executive Vice President, Chief
Financial Officer and Assistant Secretary of the Company, effective as of
May 31, 2008. Between June 1, 2008 and August 15, 2008 (the “Termination Date”),
you shall continue as an employee and in the capacity as “principal accounting
officer” of the Company, and your duties will include closing the Company’s 2008
fiscal year financial books and audit and transitioning your job
responsibilities as Chief Financial Officer and Chief Accounting Officer.
Through the Termination Date, you shall be paid at your current salary rate and
shall remain eligible to participate in all Company-sponsored employee benefit
plans and programs (including continued provision by the Company of a car for
your use) at your current level of participation, and any options you have under
a Company option plan shall continue to vest as if you remained a full-time
employee.
2. Effect of Employment Termination
     No later than ten (10) days after the Termination Date, the Company shall
pay you a lump sum payment representing all unused vacation and sick leave
accrued as of the Termination Date, which we agree on the Termination Date will
total six (6) weeks. Following the Termination Date, you will not accrue any
vacation or sick leave, and you will not be eligible to participate in any
Company benefit plan, including the supplemental life and disability insurance
benefit.
     You shall be reimbursed for all business expenses incurred through the
Termination Date that are documented and submitted according to Company policy.
The Company shall reimburse you promptly consistent with current procedures and
in any event not later than the last day of the calendar year in which the
expenses are incurred.
     Your election to defer compensation into the Company 401(k) Plan will
terminate on the Termination Date. You will on that date be 100% vested in the
Company employee match and profit-sharing contributions, and 100% vested in all
other contributions to your 401(k) account. No distribution need be made from
the account until age 70 1/2.
     Your election to defer compensation into the Company deferred compensation
plan will terminate on the Termination Date. You will receive termination
benefit payouts of your deferred compensation account balance per your
irrevocable election(s), commencing six (6) months and one (1) day after the
Termination Date.

 



--------------------------------------------------------------------------------



 



Mr. Kevin Brown
May 2, 2008
Page 2
3. Release of Claims and Post-Employment Benefits
     Provided that you execute the Agreement and Release (“Release”) in the form
set forth in Attachment A to this Agreement within thirty (30) calendar days of
the Termination Date and do not revoke it as provided therein, the Company shall
provide you with the following:
     A. Severance. Commencing on the Company’s first regular payroll date
following the Effective Date of the Release, severance pay in the amount of
$750,000 as salary continuation, payable over a period of eighteen (18) months
in equal bi-weekly installments, less deductions as required by law or
authorized by you. If on the due date for any salary continuation severance
payment the Company has not received all of the items required pursuant to
Section 9 of the Release, such payment will be delayed until such items are
returned but in no event past December 31, 2008. If the Effective Date of the
Release has not occurred on or prior to December 31 of the calendar year, any
payment that would have been paid by December 31 if the Effective Date of the
Release occurred on the 40th date after termination of employment shall be
forfeited.
     B. Bonus. You will be eligible for a bonus for fiscal 2008 under the
Company’s Management Incentive Compensation Plan for fiscal 2008 at a 60% target
bonus level, based on the Company’s achievement of the same performance
parameters as have been set for other executives at your level, with the
assumption that personal objectives have been fully achieved. Bonus payment will
be based on final determination of achievement against the key Company
objectives as outlined in the Management Incentive Compensation Plan. The bonus
shall be paid to you when such bonuses are paid to other executives at your
level, although it shall be paid no later than September 30, 2008. You shall not
be eligible for a bonus under the Key Executive Officer Bonus Plan, or any bonus
under any plan for fiscal year 2009 or any fiscal year thereafter.
     C. Stock Options. Subject to approval by the Company’s board of directors
or appropriate committee thereof, the Company shall extend to ninety (90) days
following the Termination Date the time period in which you may exercise, in
accordance with the terms of the Harman International 1992 Incentive Plan and
the Harman International 2002 Option and Incentive Plan, your stock options that
are vested as of the Termination Date. The Company shall, at the first
opportunity, recommend such approval to the board of directors (or appropriate
committee thereof).
     D. COBRA Benefits. As required by law, COBRA benefits will be offered to
provide you with the same health benefits that you were entitled to receive
immediately prior to the Termination Date, and you will then, to the extent
(i) permitted by law and (ii) not inconsistent with the terms of the relevant
employee health benefit plan, be permitted to continue coverage for eighteen
(18) months following the Termination Date, under such plans as you desire. If
you elect to continue health care continuation coverage under COBRA, subject to
the last sentence of Section 3.A above, the Company shall pay for the cost of
such coverage during the salary continuation period; provided, that the Company
may make any generally-applicable changes in such benefit plans it deems
appropriate; further provided, that the Company’s obligation to pay for the cost
of such coverage shall cease when you find new employment and health care
coverage commences under your new employer’s benefit plans. The Company’s Human
Resources Department will provide you with information regarding your rights
under COBRA.

 



--------------------------------------------------------------------------------



 



Mr. Kevin Brown
May 2, 2008
Page 3
     E. Use of Company Car. Until the expiration of six (6) months following the
Termination Date or your commencing new employment, whichever first occurs, you
shall be permitted to continue to use the car provided to you by the Company on
the same terms as while you were employed by the Company (including without
limitation payment by the Company for maintenance, insurance, gasoline, and
related expenses). At any time during or at the end of this period you may
purchase this car from the Company at the value at which it is then carried on
the Company’s books.
     F. Relocation Payment. In view of the sale of your home and relocation as a
result of your resignation, the Company shall pay you the sum of $34,500 as
reimbursement for the closing costs you incurred in selling your Washington,
D.C. condominium and for the cost of packing and transporting your personal
goods, if you provide the Company with a copy of the HUD-1 form evidencing such
closing costs. Such payment shall be made on the first regular payroll date of
the Company after the Effective Date of the Release, subject to the last
sentence of Section 3.A above, and shall be grossed up for tax purposes.
     G. Outplacement Services; Payment In Lieu Thereof. The Company will pay up
to $25,000 toward outplacement services for you if such services are commenced
within one year of the Termination Date; provided, that in lieu of receiving
outplacement services you may upon written notice to the Company elect to
receive a payment of $25,000 instead, which shall be grossed up for tax
purposes. Such payment shall be made on the first regular payroll date of the
Company after the Effective Date of the Release, subject to the last sentence of
Section 3.A above.
     H. Laptop Computer/Cell Phone. You shall be permitted to retain the Company
laptop computer and cell phone issued to you, as well as any docking station or
other related peripheral equipment, provided that you first allow the Company to
remove any Company information from the laptop computer.
4. Section 409A
     With respect to payments under this Agreement, for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), each
severance payment and COBRA continuation reimbursement payment will be
considered one of a series of separate payments, and your Termination Date will
be treated as your separation from service. Notwithstanding any provision of
this Agreement to the contrary, if at the time of your separation from service
(within the meaning of Section 409A) (i) you are a specified employee (within
the meaning of Section 409A and using the identification methodology selected by
the Company from time to time), and (ii) the Company makes a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it in a
lump sum on the first business day after such six-month period, subject to the
last sentence of Section 3.A above.
     To the extent that there is a material risk that any payments under this
Agreement or any equity grant may result in the imposition of an additional tax
to you under Section 409A, the Company will reasonably cooperate with you to
amend this Agreement and related documents

 



--------------------------------------------------------------------------------



 



Mr. Kevin Brown
May 2, 2008
Page 4
such that such documents and payments thereunder comply with Section 409A
without materially changing the economic value of this Agreement or the
arrangements hereunder to either party.
5. Other Provisions
     Indemnification. With respect to your service as an officer and as an
employee of the Company through the Termination Date, the Company (a) shall
indemnify and hold you harmless (including advancement of reasonable legal fees)
to the maximum extent permitted by applicable law (for claims based on any
action or omission by you through the Termination Date, whether such claim
arises or is brought before or after the Termination Date), both during your
employment and after the Termination Date; (b) shall indemnify and hold you
harmless (including advancement of legal fees) with respect to the remainder of
your employment on the same terms and conditions as your indemnification while
you served as an officer of the Company; (c) agrees that (subject to subsection
(d) below) you will remain a beneficiary of or, if by such policy’s terms you
are not a beneficiary, you will receive the same benefits as a beneficiary of
the Company’s directors and officers or fiduciary liability policy on terms as
least as favorable as currently in effect with respect to all periods of your
employment; and (d) agrees that, if the Company changes the indemnification of
directors and officers or any fiduciary liability policy provided to its
officers and/or directors, you will receive the benefit from all such changes
unless any such changes are less favorable than your current indemnification and
directors and officers coverage; provided, however, in each such instance that
you have agreed to joint representation by counsel for the Company until such
time as a conflict of interest arises between you and the Company that precludes
such joint representation.
     No Mitigation; No Offset. You shall not be required to mitigate any
obligations of the Company under this Agreement by seeking other employment. The
payments due to you under this Agreement shall not be subject to offset by any
remuneration received from a subsequent employer. There shall be no offset
against amounts or benefits due you under this Agreement or otherwise on account
of any claim the Company may have against you.
     Announcements. Any public announcement or disclosure with respect to your
status with and separation from the Company (including any filings or
submissions to the Securities and Exchange Commission) shall state that you have
voluntarily resigned your position and shall be subject to your prior review,
except to the extent required under applicable law.
     Attorneys Fees. The Company will pay your reasonable legal fees and
disbursements, up to $10,000, relating to the negotiation and documentation of
this Agreement, the Release and your separation arrangements, promptly upon
presentation of invoices therefor and, to the extent such amount would be
taxable to you, pay you an additional amount at such time so that you will have
no after tax cost; provided, however, that any such reimbursement will be made
not later than the last day of the calendar year in which the expenses are
incurred, and the amount of expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year. In addition to the foregoing, the Company shall pay
the reasonable legal fees and disbursements incurred by you (and to the extent
such payment would be taxable to you, an additional amount so that you will have
no after tax cost) after signing this Agreement in the event the Company seeks
any modifications to this Agreement

 



--------------------------------------------------------------------------------



 



Mr. Kevin Brown
May 2, 2008
Page 5
or the Release, provided that you obtain the Company’s approval prior to
engaging said counsel, such approval not to be unreasonably withheld or delayed.
     Counterparts. This Agreement may be executed in counterparts, all of which,
when taken together, shall constitute one agreement, with the same force and
effect as if all signatures had been made on one document.
     All parties represent that they have read this Agreement and fully
understand all of its terms; that they have executed this Agreement without
coercion or duress of any kind; and that they understand any rights they may
have and sign this Agreement with full knowledge of all such rights. All parties
further represent that they have had the opportunity to thoroughly discuss all
aspects of this Agreement with its or his respective legal counsel.
     If the foregoing terms are completely satisfactory to you, please
countersign the enclosed copy of this Agreement in the space provided and return
the same to me at your earliest convenience, whereupon a binding contract will
be formed. The date indicated and your signature below acknowledge your review,
understanding and full, knowing and voluntary acceptance of the terms and
conditions set forth in this Agreement, including Attachment A.
     IN WITNESS WHEREOF, the aforementioned parties, intending to be legally
bound hereby, have executed this Agreement.

                  HARMAN INTERNATIONAL INDUSTRIES, INC.            
 
               
By:
  /s/ John Stacey
 
Vice President & Chief Human Resources Officer       May 2, 2008
 
Date    

Foregoing read, understood and agreed to:

             
/s/ Kevin Brown
 
Kevin Brown
      May 2, 2008
 
Date    

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
AGREEMENT AND RELEASE (“Release”)
In consideration of the agreement by Harman International Industries, Inc. (the
“Company” or “Employer”) to provide the benefits described in Section 3 of the
letter agreement between me and the Company dated May 2, 2008 (the “Agreement”)
and in consideration for the Company’s other promises in the Agreement and
herein, I agree as follows:

1.   Release of Known and Unknown Claims by Me.

  a)   I hereby release and forever discharge the Company and each of its
associates, owners, stockholders, affiliates, divisions, subsidiaries,
predecessors, successors, heirs, assigns, agents, directors, officers, partners,
employees, representatives, and insurers (collectively, the “Company Releasees”)
of and from any and all manner of action or actions, cause or causes of actions,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liabilities, claims, demands, damages, loss, cost or expense, of any nature
whatsoever, known or unknown, fixed or contingent, which I now have or may have
against the Company or any Company Releasee to the extent acting by, through,
under or in concert with the Company, by reason of any matter, cause or thing
whatsoever from the beginning of time to the Effective Date. The claims released
herein include, without limitation, claims arising out of, based upon, or
relating to the hire, employment, remuneration or termination of my employment
and any claims constituting, arising out of, based upon, or relating to any tort
theory, any express or implied contract, Title VII of the Civil Rights Act of
1964, the Civil Rights of 1866, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act (29 U.S.C. §§621 et seq.), the Equal Pay Act,
the Fair Labor Standards Act, the Consolidated Omnibus Budget Reconciliation
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Americans with Disabilities Act, and any other local, state or federal
law governing the employment relationship. Notwithstanding anything herein to
the contrary, nothing herein or otherwise shall release the Company from any
claims, rights or damages that I may have (i) under the Agreement or this
Release; (ii) as a stockholder in the Company; or (iii) that may not be released
or waived as a matter of law.     b)   I expressly acknowledge, agree and recite
that (i) the release and waiver set forth in subsection 1(a) above are written
in a manner I understand; (ii) in executing this Release, I am not waiving
rights or claims that may arise after the date that this Release becomes
effective; (iii) I am waiving rights or claims only in exchange for
consideration in addition to anything to which I am otherwise entitled; (iv) I
have entered into and executed this Release knowingly and voluntarily; (v) I
have read and understand this Release in its entirety; and (vi) I have not been
forced to sign this Release by any employee or agent of Employer.

  c)   I represent and warrant that there has been no assignment or other
transfer of any interest in any claims released hereunder, and I agree to
indemnify and hold the Company Releasees harmless from any liability, claims,
demands,

 



--------------------------------------------------------------------------------



 



      damages, reasonable costs, reasonable expenses and reasonable attorney’s
fees incurred by the Company Releasees as a result of any person asserting any
such assignment or transfer. It is the intention of the parties that this
indemnity does not require payment as a condition precedent to recovery by the
Company Releasees against me under this indemnity.

  d)   I agree that, except for claims made to or brought by the Equal
Employment Opportunity Commission (“EEOC”), if I hereafter commence, join in, or
in any manner seek relief through any suit arising out of, based upon or
relating to any of the claims released hereunder, or in any manner assert
against the Company Releasees any of the claims released hereunder, I shall pay
to the Company Releasees in addition to any other damages caused to the Company
Releasees thereby, all reasonable attorneys fees incurred by the Company
Releasees in defending or otherwise responding to said suit or claim.     e)  
It is my intention that my execution of this Release will forever bar every
claim, demand, cause of action, charge and grievance released above.

2.   Assumption of Risk. Each of the parties fully understands that if any fact
with respect to any matter covered by this Release is found hereafter to be
other than, or different from, the facts now believed by any of the parties to
be true, each of the parties expressly accepts and assumes the risk of such
possible difference in fact and agrees that the release provisions hereof shall
be and remain effective notwithstanding any such difference in fact.   3.   No
Pending Actions. I represent that I do not presently have on file any complaint,
charge or claim (civil, administrative or criminal) against the Company in any
court or administrative forum, or before any governmental agency or entity. I
represent that I will not hereafter file any complaints, charges or claims
(civil, administrative or criminal) against the Company with any administrative,
state, federal or other governmental entity, agency, board or court (except the
EEOC) with respect to the claims released in Section 1 above.   4.   Proprietary
and Privileged Information. I agree and acknowledge that during the course of my
employment with Company, I received confidential and/or proprietary information
relating to, without limitation, Company and its subsidiaries’ and affiliates’
business and marketing strategies, finances, benefit plans, systems, products
and employees. I agree on the date upon which I sign this Release to return to
the Company any and all documents, papers and material (including any of the
same stored on electronic media such as diskettes or tapes) containing such
confidential and/or proprietary information which has not theretofore been
returned to the Company, although I may retain the laptop computer as provided
in the Agreement. I further agree that, following my signing of this Release and
for so long thereafter as such information is not in the public domain through
no fault of mine, I will not use or disclose any such confidential and/or
proprietary information, either directly or indirectly, to or for the benefit of
any other person, firm or corporation. The provisions of this Section 4
supplement, but do not replace, my legal and other contractual obligations (if
any) relating to confidential Company information.

- 2 -



--------------------------------------------------------------------------------



 



5.   No Admission of Liability. I understand and agree that neither the
execution of this Release nor the performance of any term hereof shall
constitute or be construed as an admission of any liability whatsoever by either
the Company or me, as both the Company and I have consistently taken the
position that it/I have no liability whatsoever to the other.   6.  
Confidentiality. The terms and conditions of this Release shall be kept
confidential by the Company as well as by me; provided, that it shall not be a
breach of this Release for me to present this Release under seal to any court
called upon to enforce it, and, so long as such disclosure is accompanied by a
warning that the recipient must keep the information confidential, it also shall
not be a breach of this Release for me to disclose any part of this Release or
the information contained herein to a member of my immediate family or to my
legal counsel or tax or financial advisor(s); provided further, that it shall
not be a breach of this Release for me to comply with a valid court order or
subpoena requiring the disclosure of any information about this Release, or as
otherwise required by law.   7.   Arbitration. The parties hereby agree to
submit any claim or dispute arising out of the terms of the Agreement or this
Release to private and confidential arbitration by a single neutral arbitrator.
Subject to the terms of this paragraph, the arbitration proceedings shall be
governed by the then current Rules of the American Arbitration Association
(“AAA”) and shall be conducted in New York, N.Y., or such other location upon
which Company and I agree. The arbitrator shall be appointed by agreement of the
Company and me or, if no agreement can be reached within two weeks of the
matter’s first submission to the AAA, by the AAA pursuant to its Rules. The
decision of the arbitrator shall be final and binding on the Company and me, and
judgment thereon may be entered in any court having jurisdiction. All costs of
the arbitration proceeding, including reasonable attorneys’ fees and witness
expenses, shall be paid by the party against whom the arbitrator rules. This
arbitration procedure is intended to be the exclusive method of resolving any
claim for breach of the Agreement or this Release; provided, however, that
nothing in this Section 7 shall prohibit either the Company or me from
requesting a court of law to issue any injunction to prohibit future breaches of
Section 4 or any obligation referred to in the last sentence of Section 4. This
Release and the Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York (excluding the choice of law rules
thereof).   8.   Attorneys’ Fees. If the Company or I bring an action or
proceeding for breach of the Agreement or this Release or to enforce its or my
rights hereunder or thereunder, the prevailing party shall be entitled to
recover its costs and expenses, including court and/or arbitration costs and
reasonable attorneys’ fees, if any, incurred in connection with such action.  
9.   Return of Employer Property. I represent that I have returned to the
Company all Company products, samples, equipment, parts, inventory, manuals,
technical information and other Company materials in my possession or under my
control, except those with respect to which I have made arrangements with the
Company to pick up or otherwise deliver to the Company and except as otherwise
provided in

- 3 -



--------------------------------------------------------------------------------



 



    the Agreement. Company’s receipt of all such items which I am obligated to
return is a condition of its obligation to provide me the benefits described in
Section 3 of the Agreement.

10.   Construction of Agreement and Release. The Agreement and this Release
shall be construed as a whole in accordance with their fair meaning and in
accordance with the laws of the State of New York. Neither the language of the
Agreement nor that of this Release shall be construed for or against any
particular party, solely by reason of authorship. Each and every covenant, term,
provision and agreement herein contained shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto. The headings used
herein and in the Agreement are for reference only and shall not affect the
construction of any of them.   11.   Sole Agreement. The Agreement, this
Release, and the obligations referred to in the last sentence of Section 4 above
(if any), represent the sole and entire agreement between the parties and
supersede all prior agreements, negotiations and discussions between the parties
and/or their respective counsel with respect to the subject matters covered
hereby.   12.   Severability. In the event that any one or more of the
provisions contained in the Agreement and this Release shall, for any reason, by
held to be invalid, void, illegal or unenforceable in any respect, such
invalidity, voidness, illegality or lack of enforceability shall not affect any
other provision of the Agreement or this Release, as the case may be, and the
remaining portions shall remain in full force and effect.   13.   Amendment to
Agreement.

  a)   Any amendment or modification of the Agreement or this Release must be
made in a writing signed by me and a duly authorized representative of the
Company and stating the intent of both parties to amend the Agreement or the
Release, as applicable.     b)   Notices. All notices, requests, demands and
other communications hereunder must be in writing, marked “Personal and
Confidential,” and shall be deemed to have been given if delivered by hand or
mailed by first class, postage and registry fees prepaid, and addressed as
follows:

         
(1)
  If to Employee:   Kevin Brown
 
      350 Tierra Mar Lane
 
      Sarasota, FL 34242
 
       
(2)
  If to Company:   Attn: Chief Executive Officer
 
      Harman International Industries, Inc.
 
      400 Atlantic Street, 15th Floor
 
      Stamford, CT 06901

14.   Revocation; Effectiveness. I understand that I have the right to revoke
this Release within seven (7) calendar days after I sign it. This Release will
become effective and enforceable only after I have signed it and upon expiration
of the seven-day revocation period with no revocation taking place (the
“Effective Date”). I understand that if I desire to revoke this Release, I must
give actual,

- 4 -



--------------------------------------------------------------------------------



 



    written notice of revocation to the above person at the above address before
the seven-day revocation period expires.

The date indicated and my signature below acknowledge my review, understanding
and full, knowing and voluntary acceptance of the terms and conditions set forth
in this Release.
IN WITNESS WHEREOF, I, intending to be legally bound hereby, have executed this
Release.

             
 
 
     Kevin Brown (“Employee”, “me”, or “I”)
       
 
Date    

- 5 -